UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1264


MARK R. OWENS,

                 Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY GOVERNMENT, DEPARTMENT OF HEALTH AND HUMAN
SERVICES,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01893-JFM)


Submitted:   July 22, 2013                 Decided:   July 29, 2013


Before SHEDD, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark R. Owens, Appellant Pro Se.    Edward Barry Lattner, COUNTY
ATTORNEY’S OFFICE, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark   R.    Owens   appeals     the    district    court’s   order

granting summary judgment in favor of the Appellee on Owens’

claims of age and disability discrimination.                We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for   the   reasons     stated   by   the    district     court.      Owens   v.

Montgomery Cnty. Gov’t, No. 8:11-cv-01893-JFM (D. Md. Jan. 31,

2013).      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented    in   the   materials

before   this   court    and   argument     would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2